Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal or Rejection
In light of the clarification regarding the trunking 7 provided in the “REMARKS” section of the amendment filed 04/01/2021, the 35 USC § 112(a) rejection set forth in the previous Office action is hereby withdrawn. As a results, claims 1-10 are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 7,177,150. The improvements is a height adjusting block is installed on a whole structure after the fan box rear cover and the fan box front cover being connected and is adjustable, a trunking is provided at lower ends of each of two sides of the height adjusting block, a movable wire plug is provided in the trunking, and the fan box rear cover and the fan box front cover are provided with latching holes at positions corresponding to both ends of the wire plug, and the both ends of the wire plug are inserted into the latching holes; and wherein the connector fixing seat is fixed to a connector, and is installed on the fan box rear cover and is adjustable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745